Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 201 filed 01/18/19            PageID.7610     Page 1 of
                                      2


                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

LEAGUE OF WOMEN VOTERS              )
OF MICHIGAN, et al.,                )
                                    )
       Plaintiffs,                  )
                                    )
v.                                  )                 No. 2:17-cv-14148
                                    )
JOCELYN BENSON, in her official     )
capacity as Michigan Secretary of   )
State, et al.,                      )
                                    )
       Defendants.                  )
____________________________________)

    ORDER DENYING PLAINTIFFS’ MOTION FOR LEAVE TO TAKE AND
             PRESENT TRIAL DEPOSITIONS (ECF No. 171)

      Before the Court is Plaintiffs’ Motion for Leave to Take and Present Trial

Depositions (ECF No. 171). Plaintiffs argue that due to the unavailability of several of

their witnesses, they should be allowed to take de bene esse depositions of up to ten

unnamed individuals and present these depositions at trial in lieu of live trial testimony.

      Pursuant to Rule 32(a)(4), a party seeking to authorize the use of a deposition in

lieu of live testimony must demonstrate that there are “exceptional circumstances” that

would warrant granting that request. Allgeier v. United States, 909 F.2d 869, 876 (6th

Cir. 1990). This requirement will only be satisfied when a party’s “witness is shown to

be unavailable or unable to testify because he is dead; at a great distance; aged, ill, infirm,

or imprisoned; or unprocurable through a subpoena.” Id. The Court finds that Plaintiffs

                                             - 1-
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 201 filed 01/18/19                PageID.7611   Page 2 of
                                      2

have not met their burden of showing there are “exceptional circumstances” as

contemplated by Rule 32(a)(4) because they have failed to address the unavailability of

their witnesses with any specificity. Plaintiffs have not revealed the identity of any

witness who might be unavailable to testify at trial, nor have they explained why any

such witness cannot testify before the Court in person.             Should Plaintiffs receive

information regarding a specific witness that they believe renders that witness

unavailable under Rule 32(a)(4), Plaintiffs may file an appropriate motion at that time.

      Therefore, Plaintiffs’ Motion for Leave to Take and Present Trial Depositions

(ECF No. 171) is DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED.



Dated: January 18, 2019
                                /s/ Denise Page Hood
                                Signed for and on behalf of the panel:

                                HONORABLE DENISE PAGE HOOD
                                United States District Judge

                                HONORABLE ERIC L. CLAY
                                United States Circuit Judge

                                HONORABLE GORDON J. QUIST
                                United States District Judge




                                             - 2-
